                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

KEITH FOSTER                                                               CIVIL ACTION

VERSUS                                                                     NO. 18-7684

NELSON COLEMAN CORRECTIONAL CENTER, et al.                                 SECTION “G”(5)


                                            ORDER

       Before the Court are Plaintiff Keith Foster’s (“Plaintiff”) objections to the Report and

Recommendation of the United States Magistrate Judge assigned to the case.1 Plaintiff, a prisoner

housed in the Nelson Coleman Correctional Center (“NCCC”) in Killona, Louisiana, filed a pro

se, in forma pauperis complaint pursuant to 42 U.S.C. § 1983 against NCCC and the St. Charles

Parish Sheriff’s Office (“SCPSO”) (collectively, “Defendants”).2 The Magistrate Judge issued a

Report and Recommendation, recommending that the Court dismiss Plaintiff’s claims with

prejudice as frivolous.3 Plaintiff objects to the Report and Recommendation.4 After reviewing the

complaint, the Magistrate Judge’s Report and Recommendation, Plaintiff’s objections, the record,

and the applicable law, for the following reasons, the Court will overrule Plaintiff’s objections,

adopt the Report and Recommendation, and dismiss Plaintiff’s claims with prejudice.




       1
           Rec. Doc. 9.
       2
           Rec. Doc. 3.
       3
           Rec. Doc. 8 at 2.
       4
           Rec. Doc. 9.
                                                I. Background

A.       Factual and Procedural Background5

         On August 31, 2018, Plaintiff filed a complaint against Defendants.6 In the Complaint,

Plaintiff alleges that on or about April 30, 2018, he requested that he be seen by a doctor due to

left ear pain.7 Plaintiff alleges that he was prescribed Tylenol and eye drops for treatment of his

ear condition.8 Plaintiff alleges that he requested to be transported to a hospital because his ear

pain persisted, but his request was denied.9 Plaintiff asserts that his ear condition is still

unresolved.10 He also alleges that he filed an emergency written grievances but did not receive a

response.11

B.       Report and Recommendation Findings

         On September 11, 2018, the Magistrate Judge issued a Report and Recommendation

recommending that the Court dismiss Plaintiff’s claims as frivolous and for failure to state a claim

upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii).12 The

Magistrate Judge stated that correctional facilities like NCCC are not “persons” capable of being




         5
           The following background derives from Plaintiff’s complaint, and the Court will consider his allegations as
true for the purpose of considering Plaintiff’s objections.
         6
             Rec. Doc. 3.
         7
             Id. at 4.
         8
             Id.
         9
             Id. at 5.
         10
              Id.
         11
              Id.
         12
              Rec. Doc. 3 at 3.


                                                          2
sued under Section 1983.13 The Magistrate Judge also stated that in Louisiana sheriff’s offices are

not legal entities capable of being sued.14 Therefore, because Plaintiff had not named any

appropriate juridical persons against whom judgment may be entered, the Magistrate Judge

recommended that the Complaint be dismissed with prejudice.15

C.     Plaintiff’s Objections

       Plaintiff objects to the Magistrate Judge’s recommendation.16 Plaintiff avers that he

followed the jail’s grievance procedures, but he did not receive a response from jail officials.17 He

states that “[a] mistake has been made on my behalf and ask the Court to grant my request.”18

                                            II. Standard of Review

A. Review of the Magistrate Judge’s Report and Recommendation

       In accordance with Local Rule 73.2, this case was referred to the Magistrate Judge to

provide a Report and Recommendation. A district judge “may accept, reject, or modify the

recommended disposition” of a magistrate judge on a dispositive matter.19 A district judge must

“determine de novo any part of the [Report and Recommendation] that has been properly objected




       13
            Id. at 2.
       14
            Id.
       15
            Id.
       16
            Rec. Doc. 9.
       17
            Id. at 1.
       18
            Id.
       19
            Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).


                                                           3
to.”20 A district court’s review is limited to plain error for parts of the report which are not properly

objected to.21

B. Standard for Frivolousness

        A district court has broad discretion in determining the frivolous nature of a prisoner’s

complaint.22 A complaint is frivolous if it lacks an arguable basis in law or fact.23 The law

“‘accords judges not only the authority to dismiss a claim based on an indisputably meritless legal

theory, but also the unusual power to pierce the veil of the complaint’s factual allegations and

dismiss those claims whose factual contentions are clearly baseless.’”24 A claim has no arguable

basis in law if “it is based on indisputable meritless legal theory.”25 It lacks a basis in fact if “the

facts alleged are clearly baseless.”26 If a court finds that a prisoner’s claims are frivolous, the court

must dismiss the claims sua sponte.27 Pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii), the Court

may dismiss a complaint that is “frivolous or malicious” or “fails to state a claim on which relief

may be granted.”

                                              III. Law and Analysis

        Plaintiff objects to the Magistrate Judge’s recommendation that the Complaint be


        20
             Fed. R. Civ. P. 72(b)(3).
        21
            See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc), superseded
by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending time to file objections from ten to fourteen days).
        22
             See Talib v. Gilley, 138 F.3d 211, 213 (5th Cir. 1998) (citations omitted).
        23
             Id.
        24
          Macias v. Raul A. (Unknown), Badge No. 153, 23 F.3d 94, 97 (5th Cir. 1994) (quoting Neitzke v. Williams,
490 U.S. 319, 327 (1989)).
        25
             Talib, 138 F.3d at 213.
        26
             Id.
        27
             See 28 U.S.C. § 1915A, 42 U.S.C. § 1997e(c).


                                                            4
dismissed because Plaintiff does not name a juridical entity capable of being sued. However,

Plaintiff has not provided any specific briefing on the issue or sought to name any juridical entity

that is capable of being sued.

        42 U.S.C. § 1983 imposes liability on any “person” who violates another’s constitutional

rights while acting under color of state law.28 Rule 17(b)(3) of the Federal Rules of Civil Procedure

provides that capacity to sue or be sued is determined by the law of the state where the court is

located. Therefore, Louisiana law governs whether the SCPSO and NCCC are entities capable of

being sued.

        Under Louisiana law, a “juridical person” is an entity capable of being sued. Louisiana

Civil Code article 24 defines a juridical person as “an entity to which the law attributes personality,

such as a corporation or partnership.” As the Fifth Circuit has recognized, a “sheriff’s office is not

a legal entity capable of being sued” under Louisiana law.29 Additionally, federal courts have

consistently recognized that a jail or prison facility is not a “person” under Section 1983.30

Therefore, Plaintiff has failed to state a claim against NCCC and SCPSO on which relief may be

granted because these defendants are not persons or entities capable of being sued. Accordingly,

on de novo review, the Court adopts the Magistrate Judge’s recommendation that Plaintiff’s claims

against Defendants be dismissed with prejudice as frivolous and for failure to state a claim upon


        28
             42 U.S.C. § 1983; Will v. Michigan Dept. of State Police, 491 U.S. 58 (1989).
        29
           Cozzo v. Tangipahoa Parish Council – President’s Government, 279 F.3d 273, 283 (5th Cir. 2002)
(citing Porche v. Saint Tammany Parish Sheriff's Office, 67 F.Supp.2d 631, 635 (E.D. La. 1999); Ferguson v.
Stephens, 623 So.2d 711, 714 (La. App. 4 Cir. 1993)).
        30
           See Wetzel v. St. Tammany Parish Jail, 610 F.Supp. 2d 545, 548 (E.D. La. 2009) (citing Cullen v. DuPage
County, No. 99-1296, 1999 WL 1212570 at *1 (N.D. Ill. Dec. 14, 1999); Whitley v. Westchester County Correctional
Facility Admin., No. 97-420, 1997 WL 659100 at *6 (S.D.N.Y. Oct. 22, 1997); Powell v. Cook County Jail, 814
F.Supp. 757, 758 (N.D. Ill.1993); Hancock v. Washtenaw County Prosecutor's Office, 548 F.Supp. 1255, 1256 (E.D.
Mich.1982)).


                                                          5
which relief may be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii).

                                        IV. Conclusion

       For the foregoing reasons, the Court adopts the Magistrate Judge’s Report and

Recommendation. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s objections are OVERRULED;

       IT IS FURTHER ORDERED that the Court ADOPTS the Report and Recommendation

issued by the Magistrate Judge;

       IT IS FURTHER ORDERED that Plaintiff’s complaint is DISMISSED WITH

PREJUDICE as frivolous and for failure to state a claim upon which relief may be granted

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii).

                                     28th
       NEW ORLEANS, LOUISIANA, this ______day of December, 2018.


                                             ___________________________________
                                             NANNETTE JOLIVETTE BROWN
                                             CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT




                                                6
